Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “soft spray nozzle” in claim 12 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes a soft spray.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (U.S. 20180104707).
Regarding claim 1, Lin teaches a hand shower (2) comprising: a spray head portion (2a) comprising a plurality of nozzles (seen in Fig 1) configured to dispense fluid and a back surface (back surface of hand shower 2, opposite to the nozzles); and a handle (2b) connected to the spray head portion (as seen in Fig 1), wherein the hand shower is configured to be fluidly coupled by a hose (4) to a diverter unit (defined by support bracket 10 and hub 3) of a shower assembly (1) such that the back surface of the spray head portion is in full contact with a front-most surface (front-most surface of the diverter unit is defined by the front surface of bracket 10) of the diverter unit (as seen in Figs 2, 3, 6 and 7, the back surface of the spray head portion 2a is in contact with the front-most surface 10), the hand shower is configured to be removably attached to the diverter unit by a connector (connector defined by magnet 9 on the hand shower, magnet 5 on the diverter unit, and blocks 1b on the shower assembly, see Figs 7and 13), and the spray head portion is configured to sit proud with respect to a shower head and the diverter unit (as seen in the side view of Fig 3, the shower portion 2a of the hand shower 2 extends past the shower head 1 and diverter unit 10/3, i.e. it sits proud with respect to 1 and 10/3).  
Regarding claim 4, Lin teaches the hand shower of claim 1, wherein the hand shower comprises the connector (magnet 9, which makes up the connector is defined in the hand shower, as seen in Figs 3 and 13).  
Regarding claim 5, Lin teaches the hand shower of claim 1, wherein the diverter unit comprises the connector (magnet 5, which makes up the connector is defined in the diverter unit, as seen in Figs 3-6).  
Regarding claim 6, Lin teaches the hand shower of claim 1, wherein the hand shower is configured to removably attach to the front-most surface of the diverter unit magnetically (magnets 9 and 5 interact with each other to connect the hand shower to the diverter unit (see Figs 3-6 and 13).  
Regarding claim 7, Lin teaches the hand shower of claim 1, wherein the hand shower is configured to detach from the diverter unit when a pulling force is exerted on the handle (user pulls on the hand shower and detaches it from the diverter unit by overcoming the magnetic force between magnets 9 and 5).  
Regarding claim 9, Lin teaches the hand shower of claim 1, wherein the spray head portion (2a) comprises a nozzle unit (defined by the plurality of nozzles on 2a, shown below), wherein the plurality of nozzles are disposed through a faceplate of the nozzle unit (2a is in the shape of a faceplate, see Figs 1-3).  
Regarding claim 10, Lin teaches the hand shower of claim 9, wherein the spray head portion comprises a nozzle plate (shown below) configured to sandwich the nozzle unit with the faceplate (as shown below).  
Regarding claim 11, Lin teaches the hand shower of claim 1, wherein the plurality of nozzles comprises a massage nozzle (any of the plurality of nozzles serves as a massage nozzle, if it’s used with that intent). Note: the specification does not provide a special definition for a “massage nozzle”.  
Regarding claim 12, Lin teaches the hand shower of claim 1, wherein the plurality of nozzles comprises a soft spray nozzle (any of the plurality of nozzle serves as a soft nozzle if the water pressure coming from the source is low enough). Note: the specification does not provide a special definition for a “soft spray nozzle”.  

    PNG
    media_image1.png
    686
    647
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 20180104707) in view of Lev (U.S. 2005/0098661).
Regarding claim 2, Lin teaches the hand shower of claim 1. However, Lin does not explicitly teach the device comprising a button that is configured to control a spray mode of the plurality of nozzles.  
Lev teaches a showerhead system that includes a hand shower (30) comprising a button (dial 37) that is configured to control a spray mode of a plurality of nozzles (as disclosed in Par 0031).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Lev to provide a button to divert water from one set of nozzles to another one in order to afford mode control for the hand shower (as disclosed in Par 0031 of Lev). 
Regarding claim 3, Lin and Lev teach the hand shower of claim 2, wherein the button is integrated within a diverter ring (the button 37 is discloses as a dial, which rotates to make diverter selections; therefore, the dial is considered to be integrated within a diverter ring; such ring can be seen in the side view of Fig 3 of Lev).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 20180104707).
Regarding claim 8, Lin teaches the hand shower of claim 1, wherein the hand shower is configured to attach to the diverter unit through a pair of arms (1b) on the connector (as seen ion Fig 7). However, Lin does not explicitly teach the arms comprising an elastic material.  
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair arms out of a flexible material such as plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). In this case, making the pair of arms out of plastic would be an obvious choice due to its abundancy , extensive use in the showerhead industry, and in order to take advantage of its mechanical properties such as ease of manufacture, corrosion resistance and flexibility. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 20180104707) in view of D’Urso et al (U.S. 2017/0128960).
Regarding claim 13, Lin teaches the hand shower of claim 1. However, Lin does not teach the device wherein the hand shower is connected to an electronic chip that is configured to wirelessly receive a command from a remote device to electronically control flow of fluid to the hand shower.
D’Urso teaches a programmable showerhead comprising an electronic chip (electronics 15, see Fig 4) that is configured to wirelessly receive a command from a remote device to electronically control flow of fluid to the hand shower (the device communicates to a control panel via Bluetooth wireless connection, as disclosed in claim 12 of D’Urso; the electronics 15 control water flow as disclosed in Pars 0022 and 0027).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of D’Urso to provide the hand shower with wireless electronic programmable controls in order to automatically adjust shower spray and shower duration cycles (see abstract of D’Urso), which would aide in water conservation (as disclosed in Pars 0004-0006). 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752